Case 4:20-cv-03142 Document 7 Filed on 09/14/20 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            September 14, 2020
                                                                             David J. Bradley, Clerk

                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

       MAGDOLINE S                   §   CIVIL ACTION NO.
       HAMMAD,                       §   4:20-cv-03142
               Plaintiff,            §
                                     §
                                     §   JUDGE CHARLES ESKRIDGE
              vs.                    §
                                     §
                                     §
       RAMSEY HAMMAD,                §
                Defendant.           §

                                  ORDER

           Before the Court is an ex parte emergency motion by Plaintiff
      Magdoline S Hammad seeking a temporary restraining order and
      preliminary injunction. Dkt 3.
           On September 11, 2020 this Court denied Plaintiff’s request
      for a temporary restraining order and reserved judgment on the
      request for preliminary injunction. Dkt 5. That order indicated
      the Court would immediately set a compressed briefing schedule
      and prompt hearing on the motion for preliminary injunction
      upon service of Defendant Ramsey Hammad. Id at 2.
          Plaintiff filed an affidavit of service on Defendant on
      September 14, 2020. Dkt 6.
           The Court sets the following schedule on the request for
      preliminary injunction:
              o     Defendant Ramsey Hammad must file his response
                    by Friday, September 18, 2020.
              o     Plaintiff Magdoline S Hammad must file her reply,
                    if any, by Wednesday, September 23, 2020.
              o     The parties must appear by videoconference for a
                    hearing on Friday, September 25, 2020 at 2:30 PM.
Case 4:20-cv-03142 Document 7 Filed on 09/14/20 in TXSD Page 2 of 2




          SO ORDERED.
          Signed on September 14, 2020, at Houston, Texas.



                                 Hon. Charles Eskridge
                                 United States District Judge




                                   2
